Name: Regulation (EC) No 1552/2005 of the European Parliament and of the Council of 7 September 2005 on statistics relating to vocational training in enterprises (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  information technology and data processing;  labour market;  employment;  education
 Date Published: nan

 30.9.2005 EN Official Journal of the European Union L 255/1 REGULATION (EC) No 1552/2005 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 September 2005 on statistics relating to vocational training in enterprises (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) At the Lisbon European Council on 23 and 24 March 2000 the European Union set the strategic goal of becoming the most competitive and dynamic knowledge-based economy in the world, capable of sustained economic growth with more and better jobs and greater social cohesion. (2) The employability, adaptability and mobility of citizens are vital for the Union to maintain its commitment to becoming the most competitive and dynamic knowledge-based economy in the world. (3) Lifelong learning is a key element in developing and promoting a skilled, trained and adaptable workforce. (4) The Council Conclusions of 5 May 2003 on reference levels of European average performance in education and training (Benchmarks) (2) adopted the following benchmark for lifelong learning: Therefore, by 2010, the European Union average level of participation in Lifelong Learning should be at least 12,5 % of the adult working age population (25 to 64 age group). (5) The Lisbon European Council confirmed lifelong learning as a basic component of the European social model. (6) The new European Employment Strategy confirmed by Council Decision 2003/578/EC of 22 July 2003 on guidelines for the employment policies of the Member States (3) aims to contribute better to the Lisbon strategy and to implement coherent and comprehensive strategies for lifelong learning. (7) When applying this Regulation, account should be taken of the notion of people at a disadvantage in the labour market given in the guidelines for the employment policies of the Member States. (8) Particular attention should be given to training at the workplace and during working hours, both these aspects being crucial dimensions of lifelong learning. (9) Comparable statistical information at Community level, with specific respect to vocational training in enterprises, is essential for the development of lifelong learning strategies and for the monitoring of progress in their implementation. (10) The production of specific Community statistics is governed by the rules set out in Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (4). (11) The transmission of data subject to statistical confidentiality is governed by the rules set out in Regulation (EC) No 322/97 and in Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (5). (12) Commission Regulation (EC) No 831/2002 of 17 May 2002 implementing Council Regulation (EC) No 322/97 on Community Statistics, concerning access to confidential data for scientific purposes (6) established the conditions under which access to confidential data transmitted to the Community authority may be granted. (13) Since the objective of this Regulation, namely the creation of common statistical standards that permit the production of harmonised data on vocational training in enterprises, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (14) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). These measures should take into account the capacities available in the Member States for data collection and processing. (15) The Statistical Programme Committee has been consulted in accordance with Article 3 of Council Decision 89/382/EEC, Euratom of 19 June 1989 establishing a Committee on the Statistical Programmes of the European Communities (8), HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes a common framework for the production of Community statistics on vocational training in enterprises. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: 1. enterprise means the enterprise as defined in Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (9); 2. NACE Rev. 1.1 means the common statistical classification of economic activities within the European Community, as established by Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community (10). Article 3 Data to be collected 1. The data shall be collected by the Member States with a view to producing Community statistics for the analysis of continuing vocational training in enterprises in the following fields: (a) training policy and training strategies of enterprises in developing the skills of their workforce; (b) management, organisation and forms of continuing vocational training in enterprises; (c) the role of social partners in ensuring all aspects of continuing vocational training in the workplace; (d) access to continuing vocational training, its volume and content, especially in the context of economic activity and enterprise size; (e) specific continuing vocational training measures of enterprises to improve the ICT skills of their workforce; (f) chances for employees in small and medium-sized enterprises (SMEs) to access continuing vocational training and to acquire new skills, and the particular needs of SMEs in the provision of training; (g) the effects of public measures on continuing vocational training in enterprises; (h) equal opportunities to access continuing vocational training in enterprises for all employees, with respect to gender and specific age groups in particular; (i) specific continuing vocational training measures for people at a disadvantage in the labour market; (j) continuing vocational training measures geared to different types of employment contract; (k) expenditure on continuing vocational training: funding levels and funding resources, incentives for continuing vocational training; and (l) evaluation and monitoring procedures of enterprises as regards continuing vocational training. 2. Specific data shall be collected by the Member States with respect to initial vocational training in enterprises on: (a) participants in initial vocational training; and (b) total expenditure on initial vocational training. Article 4 Scope of statistics The statistics on vocational training in enterprises shall cover at least all economic activities defined in sections C to K and O of the NACE Rev. 1.1. Article 5 Statistical units 1. For the collection of the data, the enterprise active in one of the economic activities referred to in Article 4 and employing 10 or more employees shall be used as a statistical unit. 2. Having regard to the specific national size distribution of enterprises and the evolution of policy needs, Member States may extend the definition of the statistical unit in their country. The Commission may also decide to extend this definition in accordance with the procedure referred to in Article 14(2), if such extension would enhance substantially the representativeness and the quality of the result of the survey in the Member States concerned. Article 6 Data sources 1. Member States shall acquire the required data using either a survey in enterprises or a combination of a survey in enterprises and other sources, applying the principles of reduced burden on respondents and of administrative simplification. 2. Member States shall lay down the modalities for enterprises to reply to the survey. 3. Through the survey the enterprises shall be called upon to give correct and complete data within the prescribed deadlines. 4. Other sources, including administrative data, could be used to complete the data to be collected where these sources are appropriate in terms of relevance and timeliness. Article 7 Survey characteristics 1. The survey shall be a sample survey. 2. Member States shall take the necessary measures to ensure that the data they transmit reflect the structure of the population of the statistical units. The survey shall be conducted in such a way as to permit a breakdown of the results at Community level in at least the following categories: (a) economic activities pursuant to NACE Rev. 1.1; and (b) size of the enterprises. 3. Sampling and precision requirements, the sample sizes needed to meet these requirements, and the detailed specifications of the NACE Rev. 1.1 and size categories into which the results can be broken down shall be determined in accordance with the procedure referred to in Article 14(2). Article 8 Survey approach 1. In order to reduce the burden on respondents the survey approach shall permit the data collection to be customised with respect to: (a) training and non-training enterprises; and (b) different forms of vocational training. 2. The specific data to be collected with respect to training and non-training enterprises and to the different forms of vocational training shall be determined in accordance with the procedure referred to in Article 14(2). Article 9 Quality control and reports 1. Member States shall take the necessary measures to ensure the quality of the data they transmit. 2. No later than 21 months after the end of each reference period referred to in Article 10, Member States shall submit to the Commission (Eurostat) a quality report containing all the information and data requested for it to verify the quality of the data transmitted. The report shall specify possible breaches of the methodological requirements. 3. On the basis of the reports referred to in paragraph 2, the Commission (Eurostat) shall assess the quality of the data transmitted with particular regard to ensuring the comparability of the data between Member States. 4. The quality requirements for the data to be collected and transmitted for Community statistics on vocational training in enterprises, the structure of the quality reports referred to in paragraph 2 and any measures necessary for assessing or improving the quality of the data shall be determined in accordance with the procedure referred to in Article 14(2). Article 10 Reference period and periodicity 1. The reference period to be covered by the data collection shall be one calendar year. 2. The Commission shall determine the first reference year for which the data are to be collected in accordance with the procedure referred to in Article 14(2). 3. Member States shall collect the data every five years. Article 11 Transmission of data 1. Member States and the Commission, within their respective fields of competence, shall promote the conditions for increased use of electronic data collection, electronic data transmission and automatic data processing. 2. Member States shall transmit to the Commission (Eurostat) the individual data on enterprises in accordance with the existing Community provisions on transmission of data subject to statistical confidentiality as set out in Regulations (EC) No 322/97 and (Euratom, EEC) No 1588/90. Member States shall ensure that the transmitted data do not permit the direct identification of the statistical units. 3. Member States shall transmit the data in electronic form, in conformity with the appropriate technical format and the interchange standard to be determined in accordance with the procedure referred to in Article 14(2). 4. Member States shall transmit the complete and correct data no later than 18 months after the end of each reference year. Article 12 Report on implementation 1. By 20 October 2010 and after consultation of the Statistical Programme Committee, the Commission shall transmit a report to the European Parliament and the Council on the implementation of this Regulation. In particular, this report shall: (a) assess the benefits accruing to the Community, the Member States and the users of the statistics produced in relation to the burden on the respondents; and (b) identify areas for potential improvement and amendments considered necessary in the light of the results obtained. 2. Following the report, the Commission may propose measures to improve the implementation of this Regulation. Article 13 Implementing measures The measures necessary for the implementation of this Regulation, including measures to take account of economic and technical developments concerning the collection, transmission and processing of the data, shall be adopted in accordance with the procedure referred to in Article 14(2). Article 14 Committee procedure 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 15 Financing 1. For the first reference year for which the Community statistics provided for in this Regulation are produced, the Commission shall make a financial contribution to the Member States to help cover the costs incurred by them in collecting, processing and transmitting the data. 2. The amount of the financial contribution shall be fixed as part of the relevant annual budgetary procedure. The budget authority shall determine the appropriation available. 3. In implementing this Regulation, the Commission may have recourse to experts and to technical assistance organisations, the financing of which may be provided for within the overall financial framework for this Regulation. The Commission may organise seminars, colloquia or other meetings of experts as are likely to facilitate the implementation of this Regulation, and undertake appropriate information, publication and dissemination actions. Article 16 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 7 September 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President C. CLARKE (1) Opinion of the European Parliament of 23 February 2005 (not yet published in the Official Journal) and Council Decision of 27 June 2005. (2) OJ C 134, 7.6.2003, p. 3. (3) OJ L 197, 5.8.2003, p. 13. (4) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (5) OJ L 151, 15.6.1990, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (6) OJ L 133, 18.5.2002, p. 7. (7) OJ L 184, 17.7.1999, p. 23. (8) OJ L 181, 28.6.1989, p. 47. (9) OJ L 76, 30.3.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (10) OJ L 293, 24.10.1990, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003.